Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 12/22/2021 in response to the Office Action of 09/30/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 167-175, 178-181 and 183-191, drawn to a method of treating a malignant tumor in a human patient comprising administering a LAG-3 inhibitor, a PD-1 pathway inhibitor, and a CTLA-4 antagonist to the patient.
	Additionally, Applicant has elected (1) an anti-LAG-3 antibody or antigen binding fragment thereof as the species of LAG-3 inhibitor, and the anti-LAG-3 antibody or antigen binding fragment thereof of claim 170(a) as the species of anti-LAG-3 antibody;  (2) an anti-PD-1 antibody or antigen binding fragment thereof as the species of PD-1 pathway inhibitor, and nivolumab as the species of anti-PD-1 antibody; (3) an anti-CTLA-4 antibody or antigen binding fragment thereof as the species of CTLA-4 antagonist, and (4) lung cancer as the species of malignant tumor.

3.	Claims 167-175, 178-181 and 183-191 are pending in the application. Claims 171, 174-175 and 180-181 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

4.	Claims 167-170, 172-173, 178-179 and 183-191 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 179 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 179 contains the trademark/trade name(s): YERVOY. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name(s) is/are used to identify/describe particular pharmaceutical formulation(s) and, accordingly, the identification/description is indefinite.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

10.	Claims 167-170, 172-173, 178-179 and 183-191 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method for treating cancer patient comprising administering a LAG-3 inhibitor, a PD-1 pathway inhibitor, and a CTLA-4 antagonist to the patient.
	In this instance, the claims are directed to a genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists.
A genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches treatment of malignant tumor with Nivolumab+BMS 986016 (Anti-LAG-3 Antibody)+Immunotherapeutic agent (see Example 1), it is not representative of the claimed a genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists; this is because the claimed LAG-3 inhibitor, PD-1 pathway inhibitor, and CTLA-4 antagonist, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The artisan would not expect that any given LAG-3 inhibitor, PD-1 pathway inhibitor, and CTLA-4 antagonist would have activity to treat cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists; because each 
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists would have activity to treat cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that 
Recognizing that the claims are drawn to LAG-3 inhibitor, PD-1 pathway inhibitor, and CTLA-4 antagonist would have activity to treat cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of LAG-3 inhibitors, PD-1 pathway inhibitors, and CTLA-4 antagonists would have activity to treat cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the .  

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triebel et al. (US 20150259420, published on September 17, 2015).
Claims 167-169, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with one or more 
For claim 169, Triebel et al. teach the anti-LAG-3 antibody is a bispecific antibody; see [0059].
	For claim 173, Triebel et al. teach the anti-PD-1 antibody is nivolumab; see [0164].
	For claim 179, Triebel et al. teach the anti-CTLA-4 antibody is ipilimumab; see [0492].
	For claim 183, Triebel et al. teach the anti-LAG-3 antibody in combination can be administered to the subject parenterally; see [0151].
	For claim 184, Triebel et al. teach the anti-PD-1 and anti-LAG-3 antibodies are
formulated together; see claim 4.
	For claim 185, Triebel et al. teach the combination of the antibodies can be administered separately; see [0166].
	For claims 186-187, Triebel et al. teach cancer is lung cancer; see [0136-0137].
	For claims 190-191, Triebel et al. teach additional combination therapy includes a chemotherapeutic agent; see [0505-0506].

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


16.	Claims 167 and 170 are rejected under 35 U.S.C. 103 as being unpatentable over Triebel et al. (US 20150259420, published on September 17, 2015) and in view of Korman et al. (WO 2015042246, published on 26 March 2015).
	Claim 170 is herein drawn to the method of claim 168, wherein the anti-LAG-3 antibody or antigen binding fragment thereof comprises heavy and light chain variable regions comprising the sequences set forth in SEQ ID NOs: 3 and 5.
	The teachings of Triebel et al. have been set forth in the above rejection of claims 167-169, 172-173, 178-179 and 183-191 under 35 U.S.C. 102(a)(1).
	Triebel et al. do not teach the anti-LAG-3 antibody comprises heavy and light chain variable regions comprising the sequences set forth in SEQ ID NOs: 3 and 5. 
	However, these deficiencies are remedied by Korman et al.
	Korman et al. teach a method for clinical treatment of tumors (e.g., advanced solid tumors) using an anti-LAG-3 antibody in combination with an anti-PD-1 antibody, wherein the anti-LAG-3 antibody comprises heavy and light chain variable regions having the sequences shown in SEQ ID NO: 3 and 5; see entire document, e.g. abstract, pages 3-4, claims 1 and 15-16.
	The SEQ ID NOs: 3 and 5 of Korman et al. are 100% identical with the instant claimed SEQ ID NOs: 3 and 5; see below sequences alignments 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, wherein the anti-LAG-3 antibody comprises heavy and light chain variable regions having the sequences shown in SEQ ID NO: 3 and 5. One would have been motivated to do so because Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with one or more agents (e.g. anti-PD-1 antibody and anti-CTLA-4 antibody); Korman et al. teach a method for clinical treatment of tumors (e.g., advanced solid tumors) using an anti-LAG-3 antibody in combination with an anti-PD-1 antibody, 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the anti-LAG-3 antibody of Triebel et al. for the anti-LAG-3 antibody of Korman et al. would obtain predictable results.
KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

18.	Claims 167-170, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,081,681 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 167-170, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
	Claims 1-16 and 18 of U.S. Patent No. 10,081,681 are drawn to a method of treating melanoma in a human patient, the method comprising administering to the patient an effective amount of each of: (a) an anti-LAG-3 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO: 3, and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO: 5, (b) an anti-PD-1 antibody.
	SEQ ID NOs: 3 and 5 of U.S. Patent No. 10,081,681 are 100% identical with the instant claimed SEQ ID NOs: 3 and 5; see below sequence alignments 2.
	Claims of U.S. Patent No. 10,081,681 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody; see entire document, e.g. [0492], claim 47. Triebel et al. teach the subject includes human; see [0452].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 10,081,681 are drawn to a method of treating prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-1 antibody and anti-LAG-3 antibody+anti-CTLA-4 antibody are taught by the prior arts for treating cancer.

19.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,163 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 167-169, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
Claims 1-21 of U.S. Patent No. 11,236,163 are drawn to a method for treating a melanoma in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody.
	Claims of U.S. Patent No. 11,236,163 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 11,236,163 are drawn to a method for treating a melanoma in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody; Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-1 antibody and anti-LAG-3 antibody+anti-CTLA-4 antibody are taught by the prior arts for treating cancer.

20.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,164 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:

Claims 1-21 of U.S. Patent No. 11,236,164 are drawn to a method for treating a lung cancer in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody.
	Claims of U.S. Patent No. 11,236,164 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody; see entire document, e.g. [0492], claim 47. Triebel et al. teach the subject includes human; see [0452].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 11,236,164 are drawn to a method for treating a lung cancer in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody; Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-.

21.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,165 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 167-169, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
Claims 1-21 of U.S. Patent No. 11,236,165 are drawn to a method for treating a breast cancer in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody.
	Claims of U.S. Patent No. 11,236,165 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody; see entire document, e.g. [0492], claim 47. Triebel et al. teach the subject includes human; see [0452].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 11,236,165 are drawn to a method for treating a breast cancer in a subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody; Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-1 antibody and anti-LAG-3 antibody+anti-CTLA-4 antibody are taught by the prior arts for treating cancer.

22.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,001,630 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 167-169, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
Claims 1-20 of U.S. Patent No. 11,001,630 are drawn to a method for treating refractory or recurrent malignancies of tumor in a human subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody.
	Claims of U.S. Patent No. 11,001,630 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody; see entire document, e.g. [0492], claim 47. Triebel et al. teach the subject includes human; see [0452].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 11,001,630 are drawn to a method for treating prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-1 antibody and anti-LAG-3 antibody+anti-CTLA-4 antibody are taught by the prior arts for treating cancer.

23.	Claims 167-169, 172-173, 178-179 and 183-191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,988,536 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 167-169, 172-173, 178-179 and 183-191 are herein drawn to a method of treating a malignant tumor in a human patient comprising administering an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody to the patient. 
Claims 1-20 of U.S. Patent No. 10,988,536 are drawn to a method for treating a metastatic cancer in a human subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody.
	Claims of U.S. Patent No. 10,988,536 do not teach anti-CTLA-4 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of U.S. Patent No. 10,988,536 are drawn to a method for treating a metastatic cancer in a human subject comprising administering to the subject an anti-LAG-3 antibody and an anti-PD-1 antibody; Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, anti-LAG-3 antibody+anti-PD-1 antibody and anti-LAG-3 antibody+anti-CTLA-4 antibody are taught by the prior arts for treating cancer.

24.	Claims 167-169, 172-173, 178-179 and 183-191 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 64 and 69 of copending Application No. 16/600,272 in view of Triebel et al. (US 20150259420, published on September 17, 2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:

	Claims 64 and 69 of copending Application No. 16/600,272 are drawn to a method for treating cancwer, which method comprises:(a) administering an anti-PD-1 antibody to a subject, and (b) administering an anti-CTLA-4 antibody to the subject.
Claims of copending Application No. 16/600,272 do not teach anti-LAG-3 antibody.
	However, this deficiency is remedied by Triebel et al.
Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody; see entire document, e.g. [0492], claim 47. Triebel et al. teach the subject includes human; see [0452].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody. One would have been motivated to do so because claims of copending Application No. 16/600,272 are drawn to to a method for treating cancer, which method comprises:(a) administering an anti-PD-1 antibody to a subject, and (b) administering an anti-CTLA-4 antibody to the subject; Triebel et al. teach a method of treating cancer in a subject comprises administering to the subject an anti-LAG-3 antibody in combination with anti-CTLA-4 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient by combination of an anti-LAG-3 antibody, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this 

Conclusion
25.	No claim is allowed.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/Primary Examiner, Art Unit 1642          



 Sequences alignments 1

 BBW36602
ID   BBW36602 standard; protein; 120 AA.
XX
AC   BBW36602;
XX
DT   21-MAY-2015  (first entry)
XX
DE   Human anti-LAG-3 antibody heavy chain variable region, SEQ ID:3.
XX
KW   CD223; Heavy chain variable region; Lymphocyte activation gene-3;

KW   non-small-cell lung cancer; solid tumor; stomach tumor; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "Complementarity determining region 1 
FT                   (seeBBW36606)"
FT   Region          50..65
FT                   /note= "Complementarity determining region 2 
FT                   (seeBBW36607)"
FT   Region          98..109
FT                   /note= "Complementarity determining region 3 
FT                   (seeBBW36608)"
XX
CC PN   WO2015042246-A1.
XX
CC PD   26-MAR-2015.
XX
CC PF   18-SEP-2014; 2014WO-US056277.
XX
PR   20-SEP-2013; 2013US-0880606P.
PR   19-JUN-2014; 2014US-0014471P.
XX
CC PA   (BRIM ) BRISTOL-MYERS SQUIBB CO.
XX
CC PI   Fontana DJ,  Gutierrez AA,  Korman AJ,  Lewis KE,  Lonberg N;
CC PI   Selby MJ;
XX
DR   WPI; 2015-21661T/24.
DR   N-PSDB; BBW36603.
XX
CC PT   Treating a solid tumor in a human patient comprises administering an anti
CC PT   -lymphocyte-activation gene 3 antibody and an anti-programmed cell death 
CC PT   protein 1 antibody.
XX
CC PS   Claim 1; SEQ ID NO 3; 94pp; English.
XX
CC   The present invention relates to a method for treating solid tumors using
CC   a combination of an anti-lymphocyte-activation gene (LAG)-3 antibody and 
CC   an anti-programmed cell death protein (PD)-1 antibody. The invention 
CC   further claims a kit for treating the solid tumors in patients by 
CC   administering the anti-LAG-3 and anti-PD-1 combination. The solid tumors 
CC   are melanoma, non-small cell lung cancer (NSCLC), human papilloma virus 
CC   (HPV)-related tumor, and gastric adenocarcinoma. The present sequence is 
CC   an anti-lymphocyte-activation gene (LAG)-3 monoclonal antibody (BMS-
CC   986016) heavy chain variable region, which is useful in the method for 
CC   treating solid tumors.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 656;  DB 22;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSDYYWNWIRQPPGKGLEWIGEINHRGSTNSN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSDYYWNWIRQPPGKGLEWIGEINHRGSTNSN 60

Qy         61 PSLKSRVTLSLDTSKNQFSLKLRSVTAADTAVYYCAFGYSDYEYNWFDPWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTLSLDTSKNQFSLKLRSVTAADTAVYYCAFGYSDYEYNWFDPWGQGTLVTVSS 120   




 BBW36604
ID   BBW36604 standard; protein; 107 AA.
XX
AC   BBW36604;

DT   21-MAY-2015  (first entry)
XX
DE   Human anti-LAG-3 antibody light chain variable region, SEQ ID:5.
XX
KW   CD223; Light chain variable region; Lymphocyte activation gene-3;
KW   antibody therapy; cytostatic; melanoma; monoclonal antibody;
KW   non-small-cell lung cancer; solid tumor; stomach tumor; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          24..34
FT                   /note= "Complementarity determining region 1 
FT                   (seeBBW36609)"
FT   Region          50..56
FT                   /note= "Complementarity determining region 2 
FT                   (seeBBW36610)"
FT   Region          89..97
FT                   /note= "Complementarity determining region 3 
FT                   (seeBBW36611)"
XX
CC PN   WO2015042246-A1.
XX
CC PD   26-MAR-2015.
XX
CC PF   18-SEP-2014; 2014WO-US056277.
XX
PR   20-SEP-2013; 2013US-0880606P.
PR   19-JUN-2014; 2014US-0014471P.
XX
CC PA   (BRIM ) BRISTOL-MYERS SQUIBB CO.
XX
CC PI   Fontana DJ,  Gutierrez AA,  Korman AJ,  Lewis KE,  Lonberg N;
CC PI   Selby MJ;
XX
DR   WPI; 2015-21661T/24.
DR   N-PSDB; BBW36605.
XX
CC PT   Treating a solid tumor in a human patient comprises administering an anti
CC PT   -lymphocyte-activation gene 3 antibody and an anti-programmed cell death 
CC PT   protein 1 antibody.
XX
CC PS   Claim 1; SEQ ID NO 5; 94pp; English.
XX
CC   The present invention relates to a method for treating solid tumors using
CC   a combination of an anti-lymphocyte-activation gene (LAG)-3 antibody and 
CC   an anti-programmed cell death protein (PD)-1 antibody. The invention 
CC   further claims a kit for treating the solid tumors in patients by 
CC   administering the anti-LAG-3 and anti-PD-1 combination. The solid tumors 
CC   are melanoma, non-small cell lung cancer (NSCLC), human papilloma virus 
CC   (HPV)-related tumor, and gastric adenocarcinoma. The present sequence is 
CC   an anti-lymphocyte-activation gene (LAG)-3 monoclonal antibody (BMS-
CC   986016) light chain variable region, which is useful in the method for 
CC   treating solid tumors.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 554;  DB 22;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSISSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSISSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPLTFGQGTNLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPLTFGQGTNLEIK 107




Sequences alignments 2

US-15-021-102-3
; Sequence 3, Application US/15021102
; Patent No. 10081681
; GENERAL INFORMATION
;  APPLICANT: BRISTOL-MYERS SQUIBB COMPANY
;  TITLE OF INVENTION: COMBINATION OF ANTI-LAG-3 ANTIBODIES AND ANTI-PD-1 ANTIBODIES TO
;  TITLE OF INVENTION:TREAT TUMORS
;  FILE REFERENCE: MXI-531US
;  CURRENT APPLICATION NUMBER: US/15/021,102
;  CURRENT FILING DATE: 2016-03-10
;  PRIOR APPLICATION NUMBER: PCT/US2014/056277
;  PRIOR FILING DATE: 2014-09-18
;  PRIOR APPLICATION NUMBER: US 61/880,606
;  PRIOR FILING DATE: 2013-09-20
;  PRIOR APPLICATION NUMBER: US 62/014,471
;  PRIOR FILING DATE: 2014-06-19
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: Heavy Chain Variable Region (VH) Amino Acid Sequence;
;  OTHER INFORMATION:Anti-LAG-3 mAb (BMS-986016)
US-15-021-102-3

  Query Match             100.0%;  Score 656;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSDYYWNWIRQPPGKGLEWIGEINHRGSTNSN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSDYYWNWIRQPPGKGLEWIGEINHRGSTNSN 60

Qy         61 PSLKSRVTLSLDTSKNQFSLKLRSVTAADTAVYYCAFGYSDYEYNWFDPWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTLSLDTSKNQFSLKLRSVTAADTAVYYCAFGYSDYEYNWFDPWGQGTLVTVSS 120



US-15-021-102-5
; Sequence 5, Application US/15021102
; Patent No. 10081681
; GENERAL INFORMATION
;  APPLICANT: BRISTOL-MYERS SQUIBB COMPANY
;  TITLE OF INVENTION: COMBINATION OF ANTI-LAG-3 ANTIBODIES AND ANTI-PD-1 ANTIBODIES TO
;  TITLE OF INVENTION:TREAT TUMORS
;  FILE REFERENCE: MXI-531US
;  CURRENT APPLICATION NUMBER: US/15/021,102
;  CURRENT FILING DATE: 2016-03-10
;  PRIOR APPLICATION NUMBER: PCT/US2014/056277
;  PRIOR FILING DATE: 2014-09-18
;  PRIOR APPLICATION NUMBER: US 61/880,606
;  PRIOR FILING DATE: 2013-09-20
;  PRIOR APPLICATION NUMBER: US 62/014,471
;  PRIOR FILING DATE: 2014-06-19
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: Light Chain Variable Region (VL) Amino Acid Sequence;
;  OTHER INFORMATION:Anti-LAG-3 mAb (BMS-986016)


  Query Match             100.0%;  Score 554;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSISSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSISSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPLTFGQGTNLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPLTFGQGTNLEIK 107